Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Office Action dated 1/7/21 is acknowledged (Paper filed 4/23/21). In the amendment filed therein claims 1, 2, 5, and 10 were modified. Claims 3, 6, and 8 are canceled without prejudice or disclaimer. Claims 1, 2, 4, 5, 7, and 9-11 are pending.
2.	Claims 3, 5, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/6/20.
3.	Currently claims 1, 2, 4, 7, and 9-11 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn. 
Information Disclosure Statement
5.  	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. 


NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 2, 4, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) in view of (WO20100021415 – Kim et al.) and further in view of Lee et al. (J. Microbiol. Biotechnol., 2016, Vol.26, No.2., pages 432-4390; Published online 12/8/15).
	Kim teaches methods and kits employing an anti-lysyl tRNA synthethase antibody and anti-laminin receptor antibody as an active ingredient. The composition can be provided as a kit and aides in diagnosing cancer. Measuring the presence and amount of KRS in a patient sample is also contemplated. See abstract and claims. 
	  The measurement of KRS and/or the 67kDa laminin receptor (67LR) are taught to be useful in the diagnosis of cancer and as a diagnostic marker for the evaluation of the prognosis of the progress of the disease and treatment either before or after. See page 7 of 27, 6th paragraph. The detected cancer includes colon cancer. Page 7 of 27, last paragraph.

As to claim 2, the test sample may be blood, cell lysates, and other body fluids. See page 8 of 27, 3rd paragraph.
	As to claim 4, immunological analyses are disclosed on page 12 of 27, 4th paragraph.
	As to claim 9, the amino acid sequence of KRS is identified on page 8 of 27, 5th paragraph.
	As to claims 7 and 10, kits including the KRS antibody composition are taught on page 12 of 27, 2nd and 3rd paragraphs.
	As to claim 11, various solid support embodiments are disclosed on page 12 of 27, 6th paragraph. 
	Kim differs from the instant invention in not specifically teaching treating the patient diagnosed with colon cancer.
	However, WO20100021415 teach method to regulate the intercellular levels of KRS. The interaction between KRS and 67LR are further taught to be useful in effectively treating, preventing, and/or diagnosing various diseases and disorders related to their interaction. See abstract. 
 	The cancer may be colon cancer. Page 28, lines 7-15. The treatment of cancer patients by administered a composition that suppresses KRS expression is found on page 29-31 and page 71 – section 10.
	


One skilled in the art would have been motivated to treat colon cancer in order to prolong the cancer patient’s life.
Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) in view of (WO20100021415 – Kim et al.) differ from the instant invention in not employing a cell free sample to evaluate secreted KRS.
However, Lee et al. demonstrate that enzymatically active Stxs trigger the dissociation of lysyl-tRNA synthetase (KRS) from the multi-aminoacyl-tRNA synthetase complex in human macrophage-like differentiated THP-1 cells and its subsequent secretion. The secreted KRS acted to increase the production of proinflammatory cytokines and chemokines. Thus, KRS may be one of the key factors that mediate transduction of inflammatory signals. See abstract. To examine proinflammatory responses induced by KRS, D-THP-1 cells were treated with the purified secreted form of KRS (Fig. 3A). Cell-free supernatants were then analyzed by ELISA. There were marked and dose-dependent increases in the levels of proinflammatory MIP-1α (Fig. 3B) and IL-8 (Fig. 3C). KRS also triggered release of the proinflammatory cytokines IL1β (Fig. 3D) and TNF-α (Fig. 3E).
st column.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to evaluate secreted KRS in a cell free sample as taught by Leet et al. in order to evaluate the proinflammatory characteristics in colon cancer patients.
Response to Arguments
	Applicant’s amendments and arguments were carefully considered.  Lee et al. have been added to the rejection to teach secreted forms of KRS as a diagnostic for colon cancer.

8.	For reasons aforementioned, no claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
6/19/21


/LISA V COOK/Primary Examiner, Art Unit 1642